Citation Nr: 9910495	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-49 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for disability 
manifested by seizures or blackouts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.S.



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the residuals of a left leg injury and 
diabetes mellitus, and denied reopening a claim for service 
connection for a seizure disorder.  

In November 1994 the veteran perfected an appeal as to the 
issues of entitlement to service connection for the residuals 
of a left leg injury, and whether new and material evidence 
had been submitted to reopen a claim for service connection 
for a seizure disorder.

In a June 1995 supplemental statement of the case the RO, 
inter alia, found the veteran's claim of entitlement to 
service connection for the residuals of a left leg injury was 
not well grounded.

In a May 1996 remand order the Board found the RO had 
improperly adjudicated the issue of entitlement to service 
connection for disability manifested by seizures or 
blackouts, and that de novo consideration was warranted.  The 
case was remanded to the RO for appropriate development.

At a personal hearing in October 1996, the veteran, in 
essence, withdrew an appeal as to the issue of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a seizure disorder as a 
result of a psychiatric disorder.

In a supplemental statement of the case issued in September 
1997, the RO adjudicated the issue of entitlement to service 
connection for disability manifested by seizures or blackouts 
and found the claim was not well grounded.  Subsequent 
supplemental statements of the case issued in October 1997 
and May 1998 also found the claims for entitlement to service 
connection for the residuals of a left leg injury and 
disability manifested by seizures or blackouts were not well 
grounded.

In February 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a present left leg disability due to an injury 
or disease incurred in, or aggravated by, active service.

2.  The claim of service connection for disability manifested 
by seizures or blackouts is plausible.

3.  All relevant evidence necessary for an equitable 
disposition as to the issue of entitlement to service 
connection for disability manifested by seizures or blackouts 
has been obtained.  

4.  Persuasive medical evidence demonstrates that the 
veteran's present disability manifested by seizures or 
blackouts was not present in service or for many years 
thereafter and is not due to an injury or disease incurred 
in, or aggravated by, active service.



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a left leg disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has submitted evidence of a well-grounded 
claim for service connection for disability manifested by 
seizures or blackouts.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Disability manifested by seizures or blackouts was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1112(a)(1), 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.309(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including epilepsies 
or other organic diseases of the nervous system, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1998).


Left Leg Disability
Background

Service medical records are negative for complaint or 
treatment for any orthopedic disorders to the left leg.  The 
veteran's March 1964 separation examination revealed a normal 
clinical evaluation of the lower extremities.

Private hospital records show the veteran underwent an 
arthrotomy in December 1971.  The veteran reported left knee 
difficulty over several weeks, and denied actual injury.  

In his December 1993 application for VA benefits the veteran 
requested entitlement to service connection for disabilities 
including residuals of a left leg injury.  He stated the 
injury was the result of a jeep accident while serving in 
Korea.

In a September 1994 joint statement, J.D.S., the veteran's 
brother, his mother and 3 neighbors noted the veteran walked 
with a limp to the left leg since returning from military 
service.

In his September 1994 substantive appeal the veteran reported 
he incurred injuries, including to the left leg, in a jeep 
accident during service in Korea.

A November 1994 statement, signed by 11 members of the 
veteran's community, reported the veteran walked with a limp 
to the left leg after returning from service.

A November 1994 statement from P.C., the surviving spouse of 
a former service member, reported she noticed the veteran 
walked with a limp to the left leg during a visit in 1963.  
It was also noted that the veteran had related the limp to a 
jeep injury during service in Korea.

In undated statements, S.C.B. reported he served with the 
veteran in Korea in 1963, and that the veteran sustained an 
injury to the left leg in a jeep accident.  It was noted he 
walked with a limp to the left leg after returning from 
Korea.

In a January 1995 statement, the veteran's mother reported 
the veteran injured his left leg in a jeep accident during 
service in Korea.

In an August 1995 medical report, Dr. K.D.K. noted the 
veteran had been a patient for 11 years, and that the veteran 
exhibited evidence of a knee injury sometime after service.

In an April 1996 statement, S.C.B. reported he served with 
the veteran in Korea in 1963, and that the veteran sustained 
an injury to the left leg in a jeep accident.

VA medical records dated in December 1981 note the veteran 
underwent left knee medial ligament repair in 1971.  

At a personal hearing, the veteran testified that he 
sustained no left leg injury prior to or after military 
service, and that he injured the left leg in a jeep accident 
during service in Korea in 1963.  Transcript, pp. 1-2 
(October 1996).  He stated he was treated by a field medic, 
and did not receive any other medical treatment while in 
service.  Tr., p. 3.  He stated that after service his knee 
kept going out until he underwent corrective surgery in 1971, 
and since then had been treated for pain.  Tr., p.  4.  He 
reported he did not seek medical treatment for his knee 
problem during the period from 1964 to 1971.  Tr., p. 15.  

In a February 1998 statement, S.C.B. reported he served with 
the veteran in Korea in 1963, and that the veteran sustained 
an injury to the left leg in a jeep accident.

At his personal hearing before the undersigned Board Member, 
the veteran testified that he injured his leg in jeep 
accident in Korea which caused him to walk with a limp.  
Board Hearing, p. 7 (February 1999).  He stated he underwent 
surgery to the knee in 1971, and that he received no other 
treatment to the knee prior to that date.  B.H., p. 7.  The 
veteran's brother, J.D.S., testified that the veteran walked 
with a limp to the left leg when he returned from Korea.  
B.H., p. 8.  

Analysis

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a left leg disability due 
to an injury or disease incurred in, or aggravated by, active 
service.  The Board notes that the first medical report of 
record indicating a chronic left leg disorder is dated in 
December 1971, over 7 years after the veteran's separation 
from active service.  The Board also notes the veteran's 
service medical records are negative for complaint or 
treatment of a chronic left leg disability.

The only evidence of a present left leg disability due to an 
injury during active service are the opinions of the veteran 
and lay persons who have submitted statements in support of 
his claim.  While these persons are competent to testify as 
to symptoms the veteran experienced, they are not competent 
to provide medical opinions because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  The Board notes that the statements of 
the veteran's fellow service member, while indicative of 
injuries during non-combat service, are not competent to 
establish a chronic left leg disability.

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for a left leg disability.  See 
38 U.S.C.A. § 5107(a).

Disability Manifested by Seizures or Blackouts
Background

Service medical records are negative for complaint or 
treatment for any disability manifested by seizures or 
blackouts.  Records dated in December 1963 show that the 
veteran was struck in the face by another individual.  It was 
noted that the veteran had been drinking heavily, but that 
neurologic signs were normal.  A February 1964 report noted 
the veteran passed out after drinking heavily at the "NCO" 
club.  It was noted the veteran responded to stimuli and his 
vital signs were okay.  The veteran's March 1964 separation 
examination revealed a normal clinical neurologic evaluation.

VA hospital records dated in May 1971 show that prior to 
admission the veteran had experienced marked apprehension and 
generalized seizures which progressively worsened until he 
passed out.  It was noted his mother reported he was 
withdrawing from alcohol.  The diagnosis was delirium 
tremens.  A February 1976 hospital summary noted the veteran 
reported he experienced seizures upon withdrawal from 
alcohol.  

In a September 1979 application for VA benefits the veteran 
requested service connection for trauma to the teeth as a 
result of a jeep accident.  In a statement in support of the 
claim the veteran reported that during active service he 
incurred a trauma to the face which resulted in dental and 
nerve problems.  He stated that he had experienced blackout 
spells.

VA medical records, including a September 1979 hospital 
summary, note that the veteran had a history of seizures 
possibly related to ethanol abuse or diabetes mellitus.  It 
was noted a staff neurologist found the veteran's seizure 
activity was undoubtedly related to alcohol abuse.  

RO correspondence dated in November 1979 noted that service 
connection for treatment purposes had been granted in 1964 
for a dental trauma.  In December 1979 the RO denied service 
connection for a nervous condition with blackouts and 
dizziness.

A March 1980 private medical statement noted the veteran 
reported he had experienced 2 falling out spells since his 
last visit.  It was noted the symptoms were not suggestive of 
hypoglycemia attacks but that was a possible etiological 
basis, as was a convulsive disorder.

VA medical records dated in December 1981 noted the onset of 
grand mal seizures in 1971.  It was also noted there was no 
evidence of associated trauma and that the possible etiology 
was alcoholism.

Private hospital records dated in April 1984 show the veteran 
had experienced episodes of severe vomiting affecting the 
intake of oral medication which made control of his seizures 
and diabetes more difficult.

A September 1992 Department of Health and Human Services, 
Social Security Administration (SSA) decision noted that 
medical evidence included a May 1982 examination report which 
documented the veteran's report of a 13 year history of 
seizures as a result of a head injury.  It was noted the head 
injury was sustained during an automobile accident.

A November 1993 private medical statement noted the veteran 
had been a patient since 1982 and listed the disorders for 
which the veteran had been treated, including a seizure 
disorder.  No opinion as to etiology was provided.

In a December 1993 statement, H.J.U., reported that he had 
known the veteran during service, and that the veteran had a 
limp to his left leg after returning from Korea.  It was 
noted that the veteran reported he had been injured in a jeep 
accident.

In his December 1993 application for VA benefits the veteran 
requested entitlement to service connection for disabilities 
including seizures secondary to a head injury.  He stated the 
injury was the result of a jeep accident while serving in 
Korea.

In a September 1994 joint statement, J.D.S., the veteran's 
mother and 3 neighbors reported the veteran had experienced 
seizures since returning from military service.

In his September 1994 substantive appeal the veteran reported 
he incurred injuries, including to the head, in a jeep 
accident during service in Korea.

In undated statements, S.C.B. reported he served with the 
veteran in Korea in 1963, and that the veteran sustained a 
head injury in a jeep accident.

In a January 1995 statement, the veteran's mother reported 
the veteran incurred a head trauma in a jeep accident during 
service in Korea.

In an August 1995 medical report, Dr. K.D.K. noted the 
veteran had been a patient for 11 years, that he was 
apparently injured in an incident involving a jeep during 
service, and that after service he developed a seizure 
disorder.  The physician stated that seizures could occur as 
a result of head trauma, and that the veteran had a 
"significant probability" of seizures from a head injury 
during service.

In an April 1996 statement, S.C.B. reported he served with 
the veteran in Korea in 1963, and that the veteran sustained 
a head injury in a jeep accident.

At his personal hearing in October 1996, the veteran 
testified that he sustained a head injury in a jeep accident 
during service in Korea in 1963 and was treated only once by 
a field medic.  Tr., p. 6.  He stated he began to experience 
dizzy spells and periods of unconsciousness after leaving 
military service, and that he first reported the problem to 
his private doctor in 1965 who diagnosed seizures.  Tr., p. 
7.  He stated that his seizures at that time occurred 
approximately 2 to 3 times per week and lasted for 
approximately 3 to 5 minutes.  Tr., p. 8.  He reported that 
his previous doctor was deceased, but that his present doctor 
had taken over that practice.  Tr., p. 9.  

The veteran stated that scars on his forehead, identified as 
one approximately 3/4 inch long above the eyebrow at the 
hairline and another 11/2 inches long above the first, were 
incurred in the jeep accident.  Tr., p. 11.  He stated that 
he did not believe the field medic stitched any of the 
wounds.  Tr., p. 11.  He reported he experienced dizzy spells 
as soon as he returned from Korea, but that he did not seek 
treatment at that time.  Tr., p. 12.  He stated he began 
taking medication for the seizure disorder in approximately 
1965.  Tr., p. 13.  

In a February 1998 statement, S.C.B. reported he served with 
the veteran in Korea in 1963, and that the veteran sustained 
a head injury in a jeep accident.

In a February 1998 medical report, Dr. K.D.K. noted the 
veteran had been a patient since 1982, and that the veteran 
had been treated for disorders including a seizure disorder.  
No opinion as to etiology was provided.

At his personal hearing before the undersigned Board Member 
in February 1999, the veteran testified that Dr. K.D.K. told 
him it was very likely his present seizure disorder had been 
caused by head trauma sustained in December 1963.  B.H., p. 
3.  He stated he believed the doctor's opinion was based upon 
his private medical records, without a review of his service 
medical records.  B.H., p. 4.  He stated his first seizure 
was in May 1964, but that treatment was not available to him 
at that time.  B.H., p. 5.  He stated he first began taking 
seizure medication in 1980, and that he took seizure 
medication prior to that date but not on a regular basis 
because he could not afford it.  B.H., p. 5.  He stated he 
experienced no seizures before service, and that he sustained 
a head injury in a jeep accident during service in Korea.  
B.H., p. 7.  

J.D.S. testified that he first witnessed the veteran's 
seizures in approximately 1967 or 1968, and that the veteran 
had not complained of seizures before then.  B.H., p. 9.  The 
veteran reported that Dr. K.D.K. was aware that he had been 
struck in the face in December 1963.  B.H., p. 12.  

Analysis

Initially, although the RO found the issue of entitlement to 
service connection for disability manifested by seizures or 
blackouts on a neurologic basis was not well grounded, the 
Board finds the veteran's claim is well-grounded under 38 
U.S.C.A. § 5107(a).  The Board notes that the August 1995 
private medical opinion which related the present disability 
to a head injury during active service is plausible evidence 
that current seizures or blackouts are service related.

The Board also notes VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  However, as the issue in 
this case involves the etiology of a present disability which 
is well documented in the veteran's claims file, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  The Board also finds that the veteran, who 
consistently argued for service connection throughout the 
course of the appeal, was afforded hearings at the RO and 
before the Board, and was notified of pertinent law and 
regulations regarding the awarding of service connection, is 
not prejudiced by this decision on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In this case, an August 1995 private medical report noted the 
veteran was apparently injured in an incident involving a 
jeep in 1963 and that there was a significant probability of 
seizures related to a head injury.  While this opinion, in 
conjunction with the lay statements of record indicating a 
head injury during service, is sufficient to establish a 
well-grounded claim, the Board finds the opinion inconsistent 
with the other medical evidence of record, and when 
considering the overall record, should be afforded little 
probative weight. 

The Board notes that the August 1995 opinion does not 
indicate that the physician reviewed the other medical 
evidence of record which demonstrated etiological bases for 
the veteran's seizure disorder as chronic alcohol abuse or 
medication for diabetes mellitus.  In fact, the opinion does 
not appear to have considered the veteran's history of 
alcohol abuse or diabetes mellitus to any extent.

In addition, the evidence reflects that the physician 
admitted no relationship with the veteran prior to 1982, 
approximately 18 years after the veteran's discharge from 
service and 11 years after he first reported symptoms of a 
seizure disorder.  Therefore, the Board finds the August 1995 
private medical opinion warrants less evidentiary weight than 
the VA and private medical records contemporaneous to the 
veteran's treatment for the seizure disorder.  See Madden, 
125 F.3d at 1481.

The other medical evidence of record includes a May 1971 
private hospital report which noted the onset of mild 
generalized seizures and a history of chronic alcoholism and 
delirium tremens.  The final diagnosis at that time was 
delirium tremens.  VA hospital records dated in September 
1979 show that the staff neurologist found the veteran's 
seizure activity was undoubtedly related to alcohol abuse.  
It is also significant to note that the medical treatment 
records dated several years prior to the current claim 
consistently show the veteran's seizure disorder began in 
1971.  The Board finds the medical evidence demonstrating 
that the veteran's present disability manifested by seizures 
or blackouts had its onset in 1971 as a result of alcohol 
abuse is more persuasive than the more recently accumulated 
clinical data.  

The only other evidence of a disability manifested by 
seizures or blackouts due to an injury during active service 
are the opinions of the veteran and lay persons who have 
submitted statements in support of the claim, which, as noted 
above, are not competent to establish service connection.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494; Savage, 10 Vet. App. at 497.  The Board notes that while 
the lay statements of record may be sufficient to demonstrate 
a head injury during service and the onset of episodes which 
appeared to be seizures, they are not competent to establish 
the onset of a medical disability as a result of a head 
injury.

Based upon a review of the complete record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's disability manifested by seizures or 
blackouts is due to an injury or disease incurred in, or 
aggravated by, active service.  The present disorder is not 
shown to have been the result of a disease which manifest to 
a degree of 10 percent within one year of the veteran's 
separation from active service.  The Board notes that the 
first medical report of record indicating a disability 
manifested by seizures or blackouts is dated in May 1971.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence in this 
case is against the claim for service connection for 
disability manifested by seizures or blackouts.  


ORDER

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for disability manifested 
by seizures or blackouts is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

